“Where the Family Court is primarily confronted with issues of credibility, its factual determinations are afforded great weight on appeal” (Matter of Spillman v Spillman, 40 AD3d 770, 770 [2007]; see Matter of Wilkins v Wilkins, 47 AD3d 823 [2008]). Here, the record supports the Family Court’s determination, based upon a fair preponderance of the evidence, that the husband violated the “stay away” provision of the previously-issued order of protection by following his wife on the Taconic State Parkway, pulling alongside her vehicle, sound*738ing the horn and waving, and then pulling in front of her vehicle and speeding away (see generally Matter of Wilkins v Wilkins, 47 AD3d 823 [2008]; Matter of Spillman v Spillman, 40 AD3d at 770; Matter of Tina T. v Steven U., 243 AD2d 863, 864 [1997]).
The husband’s remaining contentions are without merit. Spolzino, J.P., Ritter, Santucci and Garni, JJ., concur.